Lawrence, J.
We do not think that the proper construction of section 920 of the consolidation act requires that there should be separate assessments for the improvements mentioned in that act until the whole amount of the assessment has been laid. The true construction of that section is that, where an assessment has been levied upon property for any of the purposes specified in said section, the party assessed shall be allowed to nay, in yearly installments, 5 per cent. oE the whole amount assessed, until the same has been wholly paid. In other words, the statute allows the owner of the property 20 years within which to make such payment. The construction contended for by the counsel for the relator would involve the making of 20 different assessments, of 5 per cent, each, which would not only materially increase the burden-imposed upon the individual, but also seriously complicate the proceedings before the assessors, without any corresponding benefit to the owner. If this view is right, then it necessarily follows that the assessors had jurisdiction to make the assessment of which the relator complains. The cases cited by the learned counsel for the relator proceed upon the ground that the assessors never acquired j urisdietion, and are therefore inapplicable. F urthermore, as it is within the power of the board of revision and correction of assessment lists to review and correct all assessment lists, other than those made by commissioners appointed by a court of justice, the certiorari in this case was prematurely obtained. Consolidation Act, § 867. It must be assumed that the board will do its duty and correct any errors in the assessment list, and, until they have passed upon the alleged errors of the assessors, there is no final decision which we can review. This point has been so recently decided by this court in the case of People v. Gilon, 13 N. Y. Supp. 455, that it is unnecessary to pursue it further. See opinion of the pourt by Brady, J. The writ must therefore be dismissed, with costs.
*76Van Brunt, P. J., concurs on last ground stated, without expressing any opinion as to the first.
Daniels, J., concurs.